       Case 5:19-cr-00287-JGB Document 1 Filed 08/07/19 Page 1 of 4 Page ID #:1




 1
                                                                    •~         cy
                                                                    c        n r--    ~
 2                                                                            '.~~    `~'
                                                                                      xa-
 3                                                                  ~        ~~~      ~

 4                                                                              ~     "`~
                                                                             4~
                                                                              : y~
                                                                                 _{   "0

 5                                                                           "
                                                                             ~'~~ ~
                                                                               r~
 6                                                                             ''~ w
                                                                               ~a~ a~
 7                                                                       .

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                             September 2018 Grand Jury

11   UNITED STATES OF AMERICA,

12              Plaintiff,
                                              ~~o.
                                                 ~r ~~   19   O ~ (~
                                              I N D I C T M E N T

13              v.                            [18 U.S.C. ~ 1708: Possession of
                                              Stolen Mail; 18 U.S.C. ~ 1704:
14   BRADLEY MICHAEL HENRY,                   Unlawful Possession of a
                                              Counterfeit Postal Key; 18 U.S.C.
15              Defendant.                    § 1029(a)(3): Possession of
                                              Fifteen or More Unauthorized
16                                            Access Devices; 18 U.S.C.
                                              ~ 1028A(a)(1): Aggravated Identity
17                                            Theft]

18        The Grand Jury charges:

19                                      COUNT ONE

20                                 [18 U.S.C. ~ 1708]

21        On or about February 27, 2019, in Riverside County, within the

22   Central District of California, defendant BRADLEY MICHAEL HENRY

23   unlawfully possessed mail and mail matter that had been stolen and

24   taken from the United States mail, namely, approximately 325 pieces

25   of mail and mail matter addressed to various individuals within

26   Riverside County and elsewhere, and at that time and place, defendant

27   HENRY knew that said mail and mail matter were stolen.

28
       Case 5:19-cr-00287-JGB Document 1 Filed 08/07/19 Page 2 of 4 Page ID #:2




 1                                      COUNT TWO

 2                                 [18 U.S.C. § 1704]

 3        On or about February 27, 2019, in Riverside County, within the

 4   Central District of California, defendant BRADLEY MICHAEL HENRY

 5   knowingly possessed with the intent to unlawfully and improperly use,

 6   sell, or otherwise dispose of, and to cause the same to be unlawfully

 7   and improperly used, sold, or otherwise disposed of, a key suited to

 8   a lock adopted and in use at the time by the United States Post

 9   Office Department and Postal Service, and to any authorized

10   receptacle for the deposit and delivery of mail matter, namely, a

11   counterfeit Postal Service ~~arrow" key.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case 5:19-cr-00287-JGB Document 1 Filed 08/07/19 Page 3 of 4 Page ID #:3




 1                                    COUNT THREE

 2                            [18 U.S.C. ~ 1029(a)(3)]

 3        On or about February 27, 2019, in Riverside County, within the

 4   Central District of California, defendant BRADLEY MICHAEL HENRY,

 5   knowingly and with intent to defraud, possessed at least fifteen

 6   unauthorized access devices (as defined in Title 18, United States

 7   Code, Sections 1029(e)(1) and (3)), namely, approximately 30 credit,

 8   debit, and bank account numbers, all belonging to persons other than

 9   defendant HENRY, with said possession affecting interstate and

10   foreign commerce.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
       Case 5:19-cr-00287-JGB Document 1 Filed 08/07/19 Page 4 of 4 Page ID #:4




 1                                     COUNT FOUR

 2                             [18 U.S.C. ~ 1028A(a)(1)]

 3        On or about February 27, 2019, in Riverside County, within the

 4   Central District of California, defendant BRADLEY MICHAEL HENRY

 5   knowingly possessed, without lawful authority, means of

 6   identification that defendant HENRY knew belonged to another person,

 7   namely, the name and driver's license number of victim J.P., during

 8   and in relation to the offense of Possession of Fifteen or More

 9   Unauthorized Access Devices, a felony violation of Title 18, United

10   States Code, Section 1029(a)(3), as charged in Count Three of this

11   Indictment.

12

13                                              A TRUE BILL

14
                                                              ~`~
15
                                                Foreperson
16

17   NICOLA T. HANNA
     United States Attorney
18

19

20    w
     BRANDON D. FOX
21   Assistant United States Attorney
     Chief, Criminal Division
22
     JOSEPH B. WIDMAN
23   Assistant United States Attorney
     Chief, Riverside Branch Office
24
     DOUGLAS D. HANSEN
25   Assistant United States Attorney
     Riverside Branch Office
26

27

28

                                            D
